Honorable R. L. Coffman         Opinion Ro. C-501
Administrator
Texas mployment Commission      Re: Requisites for issuance,
Austin, Texas                       service, and enforcement of
                                    Commission subpoenasunder
Dear Mr. Coffman:                   Article 5221b-g(g),V.C.S.
    You have requested our opinion relative to five questions,
and we will discuss and answer them in a different order from
which you stated them, in order to more clearly develop the
subject.
    One of the questions propoundedby you in your opinion re-
quest was whether Article 5221b-g(g),V.C.S., authorized the
filing of criminal proceedings or merely prescribes the penalty
to be assessed in contempt proceedings in connectionwith a
court order commanding obedience to the Commission's subpoena.
The cardinal rule of statutory interpretationis to ascertain
the intent of the Legislatureafter reading the statute as a
whole and in light of past laws. Article 5221b-g(g)provides
as follows:
              macy "')  Subpoenas: In case of contu-
                       or refusal to obey a subpoena
              issued iy a member of the Commission
              or any duly authorized representative
              thereof to any person, any County or
              District Court of this State within
              the jurisdictionof which the inquiry
              ‘iscarried on or within the jurisdic-
              tion of which said uerson guilty of
              contumacv or refusal to ob& is-found
              or residks or transacts business,
              application by the Commission or iF=-
                                                 s
              duly authorized representative,shall
              have jurisdictionto issue to such
               erson an order requiring such person

              representative,there to produce evi-
               denceif so ordered or there to give
                        touching the matter under
              i5%%Y- gation or in question; and any
                             -2368-
Hon. R. L. Coffman, page 2 (C-501)


               failure to obey such order of the court
               may be punished by said court as a
               contempt thereof. Any person who shall
               without just cause fail or refuse to
               attend and testify or to answer any law-
               ful inquiry or to produce books, papers,
               correspondence,memoranda, and other
               records, if it is in his power so to do,
               in obedience to a subpoena of the Com-
               mission, shall be punished by a fine of
               not less than Two Hundred Dollars ($200),
               or by imprisonmentfor not longer than,
               sixty (60) days, or by both such fine
               and imprisonment,and each day such vio-
               lation continues shall be deemed to be a
               separate offense." (Rmphasisadded)
    After reading Section (g) of Article 5221b-9 as a whole, it is
clear that the Legislaturemerely intended to prescribe a penalty
to be assessed in contempt proceedings in connectionwith a court
order commanding obedience to the Commission'ssubpoena rather
than authorizingthe filing of criminal proceedings.
    The third question in your opinion request was whether mis-
demeanor charges may be filed under Article 5221b-g(g) in cases
where the subpoena is not signed by three (3) Commissioners
who comprise the Texas Employment Commissionbut rather by duly
authorized representatives. In light of our holding above, we
feel this question is not germane since misdemeanor charges
are not authorizedby the Act.
    You also asked whether a witness fee must be tendered with
service of the Administrativesubpoena and in answer thereto
we would again direct your attention to Article 5221b-9, and
state that this Act does not provide for tender of any witness
fee. Therefore, it is the opinion of this office that no
witness fee need be tendered with service of the Administrative
subpoena.
    The first question asked by your opinion request was whether
a subpoena issued under Article 5221b-9 may be lawfully served
by someone other than a peace officer. Article 5221b-9 does
not directly provide who may serve such a subpoena.
    It is elementarythat in determininglegislativeintent one
should look to the entire act and all of its terms. Barber v.
Giles, 146 Tex. 401, 208 s.w.2a 553 (1948); Mason v. Q est Texas
fnmties Co., 150 Tex. 18, 237 s.w.2a 273 (1951 R d          Waco,
     . . 247 (Tex.Civ.App.1949, error ref.). 'it zi aI;o
                             -2369-
Hon. R. L. Coffman, page 3 (C-501)


elementarythat in determininglegislativeintent one should look
to the history of the legislationfinquestion. 53 Tex.Jur.2d
252. In light of these two rules of interpretationit should be
noted that subsection (f) of Article 5221b-g,,V.C.S.,was amended
by the 59th Legislature of the State of Texas. Subsection (f)
of Article 5221b-9, V.C.S., prior to amendment provided as follows:
                   "(f) Oaths and Witnesses: In the
              discharge of the duties imposed by this
              Act, the chairman of an appeal tribunal
              and any duly authorized representativeor
              member of the Commission shall have power
              to administer oaths and affirmations,take
              depositions,certify to official acts, and
              issue subpoenas to compel the attendance
              of witnesses and the production of books,
              papers, correspondence,memoranda, and
              other records deemed necessary as evidence
              in connectionwith a disputed claim or
              the administrationof this Act."
    Subsection (f) as amended by Chapter 150 of the 59th Legis-
lature provides as follows:
                   "(f) Oaths and Witnesses:     .
              Notwithstandingthe provisions of'Article
              3912e, Vernon's Texas Civil Statutes, or
              anv other nrovision of the laws of this




    It is therefore the opinion of this office that a sheriff
or constable would be the proper person to lawfully serve the
administrativesubpoena in question.
    Your fifth uestion was whether the punishment provided in
Article 5221b-97g), V.C.S., is unconstitutionaland in answer
thereto we state that we are unable to find any ground on which
this provision could be held unconstitutional.

                     SUMMARY
          1. Article 5221b-g(g),V.C.S., prescribes the
                               -2370-
Hon. R. L. Coffman, page 4 (C-501)


                 penalty to be assess.edin contempt pro-
                 ceedings in connectionwith a court
                 order commanding obedience to the Com-
                 mission's subpoena.
            2. A witness fee need not be tendered with
               service of the administrativesubpoena.
            3.   The administrativesubpoena authorized
                 under Article 5221b-g(g),V.C.S., should
                 be served by a sheriff or constable.
            4.   The punishment provided by Article 5221b-
                 9(g), V.G.S., is constitutional.
                                   Yours very truly,
                                   WAGGONRRCARR
                                   Attorney General of Texss




                                                  torney General
JPB:sss
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Brandon Bickett
Robert Norris
Howard M. Fender
APPROVED FOR TRE ATTORNEY GENRRAL
BY: T. B. wright




                                -2371-